Por cuanto la petición de desestimación se funda en que la apelación en este caso se presentó el 7 de septiembre de 3927, habiéndose solicitado distintas prórrogas para la radi-cación de la transcripción de evidencia, y habiendo transcu.-*1032rrido el término de noventa días desde la fecha de la apela-ción y que el apelante no ha proseguido su apelación con lá debida diligencia, y la apelación es frívola;
PoR cuanto el apelante, por medio de las declaraciones juradas que acompaña a su oposición a la desestimación prueba que ha sido imposible a los taquígrafos tener pre-parada tal transcripción de evidencia, y por su moción, que no ha sido negligente en la prosecución de este recurso, éiii que aparezca que la apelación sea frívola;
Pon tanto, se declara sin lugar la moción de desestima-ción de la apelada.